Exhibit 10.3

EMPLOYMENT AGREEMENT

This AGREEMENT, dated as of October 25, 2013 (the “Agreement”), between Parkway
Properties, Inc. (the “Company”), and Henry F. Pratt III (the “Executive”).

WHEREAS, the Company desires to employ the Executive as Executive Vice President
of the Company, on the terms and conditions set forth herein;

WHEREAS, the Company and the Executive desire to replace in their entirety, any
prior agreements or arrangements providing for severance payments and related
benefits or payments or benefits upon a change in control between the Executive
and the Company or any of its affiliates (the “Prior Agreements”), that the
Executive waive all rights to any payments or benefits to which he may be
entitled thereunder, and that all such Prior Agreements shall hereafter cease to
be of further force and effect; and

WHEREAS, the Executive desires to accept employment on the terms hereinafter set
forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

1. Effective Date and Term; Termination of Prior Agreements. The Executive shall
be employed by the Company for the period commencing as of the date hereof (the
“Effective Date”) and ending on the third anniversary of the Effective Date (the
“Initial Term”), subject to automatic renewal for additional one (1) year
periods unless either party provides the other with ninety (90) days’ notice of
such party’s intent not to renew (the Initial Term and any such renewal, the
“Term”). A failure to renew this Agreement shall not constitute a termination by
the Company without Cause or a CIC Termination (each as defined below);
provided, that, notwithstanding anything to the contrary in this Section 1, upon
the occurrence of a Change in Control (as defined below), the Term shall
automatically extend until the later of (i) the second anniversary of such
Change in Control and (ii) the date upon which the Term would otherwise have
ended. From and after the Effective Date, Executive’s entitlement to payments or
benefits under all Prior Agreements shall terminate and the Prior Agreements
will cease to have any further force and effect.

2. Position and Duties.

(a) During the Term, the Executive shall serve as the Company’s Executive Vice
President of Asset Management and Third Party Services. The Executive shall
report to the Company’s Chief Executive Officer or the Board of Directors of the
Company (the “Board”) and shall have such duties and responsibilities as are
consistent with the Executive’s position and as may be assigned by the Chief
Executive Officer or the Board from time to time. During the Term, the Executive
shall be subject to, and shall act in accordance with, all reasonable
instructions and directions of the Company and all applicable policies and rules
of the Company.



--------------------------------------------------------------------------------

(b) The Executive shall devote his full working time, energy and attention to
the performance of his duties and responsibilities hereunder and shall not
engage in any other business, profession or occupation for compensation or
otherwise which would conflict with or interfere with the rendition of the
Executive’s services hereunder; provided that nothing herein shall (i) preclude
the Executive from managing his personal, financial and legal affairs,
(ii) prevent the Executive’s from engaging in other civic and charitable
activities, or (iii) subject to the Board’s prior written consent, prohibit the
Executive from serving as a director on the board of directors of a publicly
traded company that is not a competitor of the Company, so long as such
activities do not interfere with the performance of his duties and
responsibilities to the Company as provided hereunder.

3. Compensation.

(a) During the Term, the Company shall pay the Executive a minimum base salary
at the rate of $324,808 per annum (the “Base Salary”), payable in regular
installments in accordance with the Company’s customary payroll practices. The
Board or the Board’s Compensation Committee (the “Committee”) shall annually
review the Executive’s Base Salary and, in its sole discretion, may increase the
Executive’s annual Base Salary. References in this Agreement to Base Salary
shall refer to the annual Base Salary as may be increased by the Board or the
Committee.

(b) In addition to the Base Salary, during the Term, the Executive shall be
eligible to participate in the Company’s discretionary annual incentive plan
(the “AIP”) as may be established and approved by the Board or the Committee
from time to time and, pursuant to the AIP, the Executive may earn an annual
bonus (the “Annual Bonus”) in each fiscal year during the Term, with a target
Annual Bonus opportunity of sixty percent (60%) of Base Salary (the “Target
Bonus”); provided, that the Annual Bonus actually paid in any fiscal year shall
be determined by Chief Executive Officer and the Board or the Committee based
upon the achievement of annual performance objectives established by the Chief
Executive Officer and the Board from time to time. The Annual Bonus shall be
paid no later than two and one-half (2.5) months following the end of the fiscal
year to which such Annual Bonus relates, subject to the Executive’s continued
employment with the Company on the applicable payment date, except as otherwise
provided in Sections 6(a) and 6(b).

(c) During the Term, pursuant and subject to the terms of the Parkway
Properties, Inc. and Parkway Properties LP 2013 Omnibus Equity Incentive Plan
(or its successor) (the “Plan”) and subject to Board or Committee approval, the
Executive shall be eligible to receive an annual equity grant as the Board or
Committee deems appropriate.

(1) Additional RSU Grant. In addition to any annual equity grant described
above, the Executive shall be eligible to receive a one-time grant of 26,360
restricted stock units (the “Additional RSUs”), subject to Board or Committee
approval, pursuant and otherwise subject to the terms of the Plan, which grant
shall be made as soon as reasonably practicable following execution of this
Agreement. The Additional RSUs shall be subject to time-based vesting over a
period of three (3) years, with thirty-three and one-third percent
(33.3%) vesting each anniversary of the grant date until fully vested, subject
to the Executive’s continued employment with the Company on each such
anniversary.

 

2



--------------------------------------------------------------------------------

(2) Accelerated Vesting. In addition to any accelerated vesting as set forth in
Section 6(b):

(A) With respect to the Executive’s award of Profits Interest Units (the “2013
Units”) pursuant to the Profits Interest Units (LTIP Units) Agreement by and
between Parkway Properties LP and the Executive, approved by the Committee on
March 2, 2013 (the “2013 LTIP Agreement”), in addition to the vesting provisions
set forth in Section 2 of the 2013 LTIP Agreement, in the event of a Change in
Control, as such term is defined under the Plan, during the Performance Period,
the Participant shall be eligible to Fully Vest in a number of 2013 Units
determined by multiplying the Total Profits Interest Units granted pursuant to
the 2013 LTIP Agreement by a percentage ranging from zero to one hundred percent
(100%) based on the level at which TSR Value has been attained during the
Performance Period through such Change in Control, determined as follows: if, as
of the date of such Change in Control, TSR Value represents an increase from the
Baseline Price ranging from (and including) the Minimum Change in Control TSR
Percentage to the Maximum Change in Control TSR Percentage, a number of 2013
Units shall Fully Vest equal to the product obtained by multiplying (i) the
Total Profits Interest Units, times (ii) a percentage ranging from fifty percent
(50%) to one hundred percent (100%), determined on a straight line pro rata
interpolation based on the actual increase over the Baseline Price represented
by the TSR Value within the specified increase range, it being understood that
TSR Value representing an increase over the Baseline Price of more than the
Maximum Change in Control TSR Percentage shall be counted as TSR Value
representing a Maximum Change in Control TSR Percentage increase over Baseline
Price for purposes of this calculation (such that no more than one hundred
percent (100%) of Total Profits Interest Units can Fully Vest). For the
avoidance of doubt, to the extent TSR Value as of such Change in Control does
not represent at least an increase over the Baseline Price equal to the Minimum
Change in Control TSR Percentage, no 2013 Units shall Fully Vest. 2013 Units
that do not Fully Vest as of such Change in Control shall be forfeited, and the
Executive will cease to have any rights with respect thereto. For purposes of
this Section 3(c)(2)(A), (x) “TSR Value,” “Performance Period,” “Baseline
Price,” “Total Profits Interest Units” and “Fully Vest” shall have the meanings
ascribed to such terms in the 2013 LTIP Agreement, (y) “Maximum Change in
Control TSR Percentage” means the number, expressed as a percentage, equal to
the product obtained by multiplying (i) 42 by (ii) (1) the number of days in the
Performance Period through and including the date of such Change in Control,
divided by (2) 1,096, and (z) “Minimum Change in Control TSR Percentage” means
the number, expressed as a percentage, equal to the product obtained by
multiplying (i) 24 by (ii) (1) the number of days in the Performance Period
through and including the date of such Change in Control, divided by (2) 1,096.

 

3



--------------------------------------------------------------------------------

(B) In the event of a CIC Termination, all of the Executive’s outstanding equity
or equity-based awards subject to time-based vesting shall immediately vest and
be paid in full upon the date of such CIC Termination.

(C) Notwithstanding the foregoing, to the extent accelerated payment is not
permitted under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) without the imposition of a penalty, the awards shall immediately
vest in full, but be paid on the original payment schedule set forth in such
award.

4. Employee Benefits; Expense Reimbursement. During the Term:

(a) The Executive shall be entitled to participate in all employee benefit plans
and programs available generally to other executives of the Company.

(b) The Executive shall be entitled to reimbursement of reasonable business
expenses and vacation days to be provided in accordance with the Company’s
policies as may be in effect from time to time during the Term.

5. Termination of Employment.

(a) The Term and the Executive’s employment hereunder may be terminated under
the following circumstances.

(1) Death. The Term and the Executive’s employment hereunder shall terminate
upon the Executive’s death.

(2) Disability. The Term and the Executive’s employment hereunder shall
terminate in the event of the Executive’s Disability. For purposes of this
Agreement, “Disability” shall mean: as a result of the Executive’s incapacity
due to physical or mental illness or injury, the Executive (i) is eligible to
receive a benefit under the Company’s long-term disability plan applicable to
the Executive, or (ii) if no such long-term disability plan is applicable to the
Executive, the Executive is unable to perform his duties hereunder for a period
of ninety (90) consecutive days or a period of ninety (90) days in any one
hundred eighty (180) day period.

(3) Cause. The Company may immediately terminate the Term and the Executive’s
employment hereunder for Cause. For purposes of this Agreement, “Cause” shall
mean: (i) the continued failure by the Executive to perform the material
responsibilities and duties under this Agreement, (ii) the engaging by the
Executive in willful or reckless conduct, if such conduct is done

 

4



--------------------------------------------------------------------------------

or omitted to be done by the Executive not in good faith, and is materially
injurious to the Company monetarily or otherwise, (iii) the Executive’s
conviction of, or pleading of guilty or nolo contendere to, a felony, (iv) the
commission or omission of any act by the Executive that is materially
detrimental to the best interests of the Company and that constitutes common law
fraud or a violation of applicable law, or (v) the Executive’s breach of any
material provision of this Agreement (including any Restrictive Covenants).
Notwithstanding the foregoing, the Term and the Executive’s employment shall not
be deemed to have been terminated for Cause unless the Company shall have given
the Executive (A) written notice setting forth the reasons for the Company’s
intention to terminate the Executive’s employment for Cause, and (B) a
reasonable opportunity, not to exceed thirty (30) days, to cure such failure, to
the extent reasonably susceptible to cure.

(4) Good Reason. The Executive may terminate the Term and his employment
hereunder for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean, (i) the Company’s failure to pay material compensation when due and
payable; (ii) a material diminution in the Executive’s position, duties or
responsibilities, including without limitation, the Executive ceasing to report
to the Chief Executive Officer; (iii) the Company’s material breach of any other
material provision of this Agreement, or (iv) a change of the Executive’s
principal place of employment to a location more than fifty (50) miles from such
principal place of employment as of the Effective Date. The Executive shall not
have Good Reason to terminate the Term and his employment hereunder unless the
Company shall have been given (A) a Notice of Termination setting forth the
reasons for the Executive asserting Good Reason, and (B) a reasonable
opportunity, not to exceed thirty (30) days, to cure such failure.

(5) Any Other Reason. Either party may terminate the Term and the Executive’s
employment hereunder at any time for any reason other than those set forth
above, provided that the terminating party shall provide the other party with
Notice of Termination (as defined below in Section 5(b)).

(b) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive during the Term shall be communicated by providing
the other party at least sixty (60) days’ advance written notice of such
termination (the “Notice of Termination”) in accordance with Section 13(a);
provided that no Notice of Termination shall be required in the event of a
termination on account of the death of the Executive or by the Company for Cause
(except that with respect to Cause, the Company shall have given the Executive
notice and the opportunity to cure as set forth in Section 5(a)(3) above).

 

5



--------------------------------------------------------------------------------

6. Termination Payments.

(a) Death or Disability. In the event that the Executive’s employment hereunder
terminates as a result of the Executive’s death or Disability, the Company shall
pay to the Executive, within thirty (30) days following the date of termination
of employment, (i) any earned but unpaid Base Salary accrued through the date of
termination and any earned but unpaid vacation pay (collectively, the “Accrued
Amounts”), and (ii) any earned but unpaid Annual Bonus for the preceding fiscal
year (without regard to whether the Executive is employed on the date such
Annual Bonus is paid).

(b) Without Cause or For Good Reason. In the event that the Company terminates
the Executive’s employment hereunder without Cause, or the Executive terminates
his employment hereunder for Good Reason, in each case other than a CIC
Termination, the Executive shall be entitled to (i) within thirty (30) days
following the date of termination of employment, the Accrued Amounts; (ii) any
earned but unpaid Annual Bonus for the preceding fiscal year on the date such
amount would otherwise have been paid (without regard to whether the Executive
is employed on the date such Annual Bonus is paid); (iii) an amount equal to
twelve (12) months’ Base Salary, payable in twelve (12) equal monthly
installments in accordance with the Company’s customary payroll practices;
(iv) an additional twelve (12) months’ time-based vesting credit on any
outstanding equity or equity-based awards; (v) continued health care coverage
for himself and any of his eligible dependents for up to twelve (12) months
under the Company’s group health plans pursuant to the continuation of coverage
provisions contained in Sections 601 through 608 of the Employee Retirement
Income Security Act of 1974, as amended (the “Health Continuation Benefit”); and
(vi) payments with respect to any declared cash bonus as described in the
Company’s 8-K filed December 26, 2012, or any similar bonus declared hereafter
(the “Declared Cash Bonus”) that would otherwise have been paid within twelve
(12) months following the date of termination, to be paid within thirty
(30) days following the date of termination; provided, that any payment that
would otherwise have been made but that is conditioned upon the execution and
effectiveness of the Release shall not be made or provided until the fortieth
(40th) day following the date of such termination of employment. The payments
and benefits provided under this Section 6(b) other than the Accrued Amounts are
subject to and conditioned upon (x) the Executive’s execution of a valid general
release and waiver (in a form reasonably acceptable to the Company) within
thirty (30) days following the date of termination, waiving all claims the
Executive may have against the Company, its successors, assigns, affiliates,
executives, officers and directors (the “Release”), and such waiver becoming
effective, and (y) the Executive’s compliance with any restrictive covenants to
which he may be subject pursuant to Sections 7, 8 and 9 hereof (the “Restrictive
Covenants”, and the conditions in (x) and (y), the “Conditions”). The Executive
shall not be entitled to any other compensation or benefits not expressly
provided for in this Section 6(b), regardless of the time that would otherwise
remain in the Term had the Term not been terminated hereunder.

(c) CIC Termination. In lieu of the payments and benefits described in
Section 6(b) above, and in addition to any accelerated vesting pursuant to
Section 3(c)(2), in the event the Executive’s employment is terminated by the
Company without Cause or by the Executive for Good Reason within the two
(2) year period following a Change in Control, or if there is a Termination in
Anticipation of a Change in Control (any such termination, a “CIC Termination”),
the Executive shall be entitled to (i) the Accrued Amounts, payable within
thirty

 

6



--------------------------------------------------------------------------------

(30) days following termination of employment; (ii) any earned but unpaid Annual
Bonus for the preceding fiscal year, payable within thirty (30) days following
termination of employment; (iii) the Health Continuation Benefit; (iv) an amount
equal to the sum of (A) twenty-four (24) months Base Salary and (B) two times
(2x) the Target Bonus; and (v) the remainder of any Declared Cash Bonus that
would otherwise have been paid had the Executive’s employment not terminated,
paid within thirty (30) days following the date of such CIC Termination subject
in each case to the Executive’s compliance with the Conditions. The payments
described in clauses (iv) and (v) above shall be in lump sum unless the Change
in Control does not qualify as a 409A Change in Control or is otherwise
prohibited by Section 409A of the Code, in which case such payments shall be
payable in equal installments over a period of twelve (12) months. For purposes
of this Agreement:

(1) “Change in Control” shall have the meaning ascribed to such term in the
Plan, and shall be inclusive of a 409A Change in Control.

(2) “409A Change in Control” shall mean a change in the ownership or effective
control of the Company, or a change in the ownership of a substantial portion of
the assets of the Company, within the meaning of Section 409A(a)(2)(A)(v) of the
Code and U.S. Treasury Regulation Section 1.409A-3(i)(5).

(3) “Termination in Anticipation of a Change in Control” shall mean (i) delivery
by the Company of notice of its intent not to renew the Term pursuant to
Section 1, or (ii) termination of the Executive’s employment by the Company
without Cause or by the Executive for Good Reason, in either the case of (i) or
(ii) within the ninety (90) day period prior to the consummation of a Change in
Control.

(d) Any Other Reason. In the event the Executive’s employment is terminated for
any reason other than those described in Section 6(a)-(c) above, the Company
shall pay to the Executive the Accrued Amounts.

(e) No Additional Obligations. Except as otherwise provided in this Section 6,
and except for any vested benefits under any tax qualified pension plans of the
Company, and continuation of health insurance benefits on the terms and to the
extent required by Section 4980B of the Code and Section 601 of the Employee
Retirement Income Security Act of 1974, as amended (which provisions are
commonly known as COBRA), the Company shall have no additional obligations under
this Agreement, and the Executive shall not be entitled to any additional
compensation or benefits (including vesting) hereunder.

7. Confidentiality.

(a) The Executive hereby agrees that, during the Term and thereafter, he will
hold in strict confidence any proprietary or Confidential Information related to
the Company and its affiliates. For purposes of this Agreement, the term
“Confidential Information” shall mean all

 

7



--------------------------------------------------------------------------------

information of the Company and its affiliates which is not generally known to
the public, including without limitation any inventions, processes, methods of
distribution, customer lists or customers’ or trade secrets, and including any
information which would not have been generally known to the public but for
disclosure by the Executive in breach of his obligations hereunder; provided,
that Confidential Information shall not include any information required by law
to be disclosed; provided, however, that the Executive gave prompt written
notice to the Company of such requirement, discloses no more information than is
so required, and cooperates with any attempts by the Company to obtain a
protective order or similar treatment.

(b) The Executive hereby agrees that, upon the termination of his employment, he
shall not take, without the prior written consent of the Company, any property
of the Company, including without limitation any drawing, blueprint,
specification or other document (in whatever form) of the Company or its
affiliates which is of a confidential nature relating to the Company or its
affiliates, or, without limitation, relating to its or their methods of
distribution, or any description of any formulas or secret processes and will
return any such property or information (in whatever form) then in his
possession.

8. Non-Disparagement. The Executive hereby agrees, during the Term and
thereafter, not to defame or disparage the Company, its affiliates and their
respective officers, directors, members or employees, and the Company hereby
agrees, during the Term and thereafter, to use reasonable efforts to prevent the
then-current members of the Board from defaming or disparaging the Executive;
provided, that in addition to any other remedies the Company may have, in the
event the Executive fails to comply with the obligations set forth in this
Section 8, any Company obligations the Company may have under this Section 8
shall cease immediately. The Executive hereby agrees to cooperate with the
Company in refuting any defamatory or disparaging remarks by any third party
made in respect of the Company or its affiliates or their directors, members,
officers or employees.

9. Non-Competition and Non-Solicitation.

(a) The Executive and the Company agree that the Company would likely suffer
significant harm from the Executive’s competing with the Company during the Term
and for some period of time thereafter. Accordingly, the Executive agrees that
he will not, during the Term and for a period of twelve (12) months following
the termination of the Term and his employment, directly or indirectly, become
employed by, engage in business with, serve as an agent or consultant to, become
a partner, member, principal, stockholder or other owner (other than a holder of
less than 1% of the outstanding voting shares of any publicly held company) of,
any Competitor, or otherwise perform services relating to, the business or any
product, service or process of the Company or its affiliates at the time of the
termination for any Competitor (whether or not for compensation), including
without limitation, office ownership, office leasing and office management
activities (the “Business”). For purposes of this Agreement, the term
“Competitor” shall mean any individual, partnership, corporation, limited
liability company, unincorporated organization, trust or joint venture, or a
governmental agency or political subdivision thereof that is engaged in, or
otherwise competes or has a reasonable potential for competing with the Company,
anywhere in which the Company or its affiliates engage in or intend to engage in
the Business or where the Company or its affiliates’ customers are located.

 

8



--------------------------------------------------------------------------------

(b) The Executive agrees that he shall not, directly or indirectly, during the
Term and for a period thereafter of twelve (12) months following the termination
of the Term and his employment, solicit or hire or attempt to solicit or hire,
as applicable, (A) any customer or supplier of the Company or its affiliates in
connection with a Competitor or to terminate or alter in a manner adverse to the
Company or its affiliates such customer’s or supplier’s relationship with the
Company or its affiliates, or (B) any employee, consultant or individual who was
an employee or consultant within the six (6) month period immediately prior
thereto to terminate or otherwise alter his or her relationship with the Company
or any of its affiliates.

10. Injunctive Relief. It is impossible to measure in money the damages that
will accrue to the Company in the event that the Executive breaches any of the
Restrictive Covenants. In the event that the Executive breaches any such
Restrictive Covenant, the Company shall be entitled to an injunction restraining
the Executive from violating such Restrictive Covenant (without posting any
bond). If the Company shall institute any action or proceeding to enforce any
such restrictive covenant, the Executive hereby waives the claim or defense that
the Company has an adequate remedy at law and agrees not to assert in any such
action or proceeding the claim or defense that the Company has an adequate
remedy at law. The foregoing shall not prejudice the Company’s right to require
the Executive to account for and pay over to the Company, and the Executive
hereby agrees to account for and pay over, the compensation, profits, monies,
accruals or other benefits derived or received by the Executive as a result of
any transaction constituting a breach of any of the Restrictive Covenants.

11. 280G.

(a) Notwithstanding any other provision of this Agreement or any other plan,
arrangement, or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Company or its affiliates to the Executive or
for the Executive’s benefit pursuant to the terms of this Agreement or otherwise
(“Covered Payments”) constitute parachute payments within the meaning of
Section 280G of the Code (such payments, the “Parachute Payments”) and would,
but for this Section 11, be subject to the excise tax imposed under Section 4999
of the Code (or any successor provision thereto) or any similar tax imposed by
state or local law or any interest or penalties with respect to such taxes
(collectively, the “Excise Tax”), or a loss of deductibility under Section 280G
of the Code, then such Covered Payments shall be payable either (i) in full or
(ii) reduced to the minimum extent necessary to ensure that no portion of the
Covered Payments is subject to the Excise Tax, whichever of the foregoing (i) or
(ii) results in the Executive’s receipt on an after-tax basis of the greatest
amount of benefits after taking into account the applicable federal, state,
local and foreign income, employment and excise taxes (including the Excise
Tax).

(b) The Covered Payments shall be reduced in a manner that maximizes the
Executive’s economic position. In applying this principle, the reduction shall
be made in a manner consistent with the requirements of Section 409A of the
Code, to the extent applicable, and where two or more economically equivalent
amounts are subject to reduction but payable at different times, such amounts
payable at the later time shall be reduced first but not below zero.

 

9



--------------------------------------------------------------------------------

(c) Any determination required under this Section 11 shall be made in writing by
the Company or by an accounting firm selected and paid for by the Company. The
Executive shall provide the Company with such information and documents as the
Company may reasonably request in order to make a determination under this
Section 11.

12. Clawback. The Company may recover incentive and other compensation paid to
the Executive, as and to the extent required by applicable law and the Company’s
clawback policy as may be in effect from time to time.

13. Miscellaneous.

(a) Any notice or other communication required or permitted under this Agreement
shall be effective only if it is in writing and shall be deemed to be given when
delivered personally or four days after it is mailed by registered or certified
mail, postage prepaid, return receipt requested or one day after it is sent by a
reputable overnight courier service and, in each case, addressed as follows (or
if it is sent through any other method agreed upon by the parties):

If to the Company, to:

Parkway Properties, Inc.

390 North Orange Avenue

Suite 2400

Orlando, FL 32801

Attention: Compensation Committee Chairman

With a copy to each of the following:

Parkway Properties, Inc.

390 North Orange Avenue

Suite 2400

Orlando, FL 32801

Attention: Jeremy Dorsett

 

10



--------------------------------------------------------------------------------

Cleary, Gottlieb, Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Attention: Michael Albano

If to the Executive:

Henry F. Pratt III

 

 

 

 

          

or to such other address as any party hereto may designate by notice to the
others.

(b) Except as expressly provided herein, this Agreement shall constitute the
entire agreement among the parties hereto with respect to the Executive’s
employment hereunder, and supersedes and is in full substitution for any and all
prior understandings or agreements with respect to the Executive’s employment or
termination thereof (including, without limitation, the Prior Agreements).

(c) This Agreement may be amended only by an instrument in writing signed by the
parties hereto, and any provision hereof may be waived only by an instrument in
writing signed by the party or parties against whom or which enforcement of such
waiver is sought. The failure of any party hereto at any time to require the
performance by any other party hereto of any provision hereof shall in no way
affect the full right to require such performance at any time thereafter, nor
shall the waiver by any party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or a
waiver of the provision itself or a waiver of any other provision of this
Agreement.

(d) The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed fairly as to both parties hereto and not in favor
or against either party.

(e) The parties hereto hereby represent that they each have the authority to
enter into this Agreement, and the Executive hereby represents to the Company
that the execution of, and performance of any of his duties under, this
Agreement shall not constitute a breach of or otherwise violate any other
agreement to which the Executive is a party. The Executive hereby further
represents to the Company that he will not utilize or disclose any confidential
information obtained by the Executive in connection with any former employment
with respect to his duties and responsibilities hereunder.

 

11



--------------------------------------------------------------------------------

(f) This Agreement is binding on and is for the benefit of the parties hereto
and their respective successors, assigns, heirs, executors, administrators and
other legal representatives. Neither this Agreement nor any right or obligation
hereunder may be assigned by the Executive. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume this Agreement in the same manner and to the same extent that
the Company would have been required to perform it if no such succession had
taken place. As used in the Agreement, the “Company” shall mean both the Company
as defined in the first paragraph of the Agreement and any such successor that
assumes this Agreement, by operation of law or otherwise.

(g) Any provision of this Agreement (or portion thereof) which is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section, be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction. If any covenant should be deemed invalid, illegal or unenforceable
because its scope is considered excessive, such covenant shall be modified so
that the scope of the covenant is reduced only to the minimum extent necessary
to render the modified covenant valid, legal and enforceable. No waiver of any
provision or violation of this Agreement by the Company shall be implied by the
Company’s forbearance or failure to take action.

(h) The Company may withhold from any amounts payable to the Executive hereunder
all federal, state, city or other taxes that the Company may reasonably
determine are required to be withheld pursuant to any applicable law or
regulation, (it being understood, that the Executive shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).

(i) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without reference to its principles of conflicts
of law.

(j) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument. A facsimile of a signature shall be deemed to be and have the effect
of an original signature.

(k) The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any
provision hereof.

(l) The intent of the parties is that payments and benefits under the Agreement
comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (except to the extent exempt as short-term deferrals or
otherwise) and, accordingly, to the maximum extent permitted, the Agreement
shall be interpreted to be in compliance therewith. A termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Agreement providing for the payment of any amounts or benefits subject to
Section 409A of the Code upon or following a termination of employment unless
such termination is also a “separation from service” within the meaning of
Section 409A of the Code and, for purposes of any such provision of this
Agreement, references to a

 

12



--------------------------------------------------------------------------------

“termination,” “termination of employment,” “termination of the Term” or like
terms shall mean “separation from service.” The determination of whether and
when a separation from service has occurred shall be made in a manner consistent
with, and based on the presumptions set forth in, US Treasury Regulation
Section 1.409A-1(h) or any successor provision thereto. It is intended that each
installment, if any, of the payments and benefits provided hereunder shall be
treated as a separate “payment” for purposes of Section 409A of the Code.
Neither the Company nor the Executive shall have the right to accelerate or
defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A of the Code; and if, as of
the date of the “separation from service,” the Executive is a “specified
employee” (within the meaning of that term under Section 409A(a)(2)(B) of the
Code, or any successor provision thereto), then with regard to any payment or
the provision of any benefit that is subject to this section (whether under this
Agreement, or pursuant to any other agreement with or plan, program, payroll
practice of the Company) and is due upon or as a result of the Executive’s
separation from service, such payment or benefit shall not be made or provided,
to the extent making or providing such payment or benefit would result in
additional taxes or interest under Section 409A of the Code, until the date
which is the earlier of (A) the expiration of the six (6)-month period measured
from the date of such “separation from service,” and (B) the date of the
Executive’s death (the “Delay Period”) and this Agreement and each such
agreement, plan, program, or payroll practice shall hereby be deemed amended
accordingly. Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this section (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed to the Executive in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein. All reimbursements and
in-kind benefits provided under this Agreement or otherwise to the Executive
shall be made or provided in accordance with the requirements of Section 409A of
the Code to the extent that such reimbursements or in-kind benefits are subject
to Section 409A of the Code. All expenses or other reimbursements paid pursuant
herewith and therewith that are taxable income to the Executive shall in no
event be paid later than the end of the calendar year next following the
calendar year in which the Executive incurs such expense or pays such related
tax. With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Section 409A of
the Code, the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that, the foregoing clause shall
not be violated with regard to expenses reimbursed under any arrangement covered
by Section 105(b) of the Code solely because such expenses are subject to a
limit related to the period the arrangement is in effect and such payments shall
be made on or before the last day of the Executive’s taxable year following the
taxable year in which the expense occurred.

[Signature Page Follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

EXECUTIVE

/s/ Henry F. Pratt III

Henry F. Pratt III PARKWAY PROPERTIES, INC.

/s/ James R. Heistand

Name: James R. Heistand Title: President and CEO

/s/ Jeremy R. Dorsett

Name: Jeremy R. Dorsett Title: EVP and General Counsel

 

14